Title: From Thomas Jefferson to Benjamin Morgan, 18 July 1807
From: Jefferson, Thomas
To: Morgan, Benjamin


                        
                            Sir
                     
                            Washington July 18. 07.
                        
                        We learn thro’ the channel of the newspapers that Govr. Claiborne having engaged in a duel has been
                            dangerously wounded, and the Secretary having resigned his office the territory will in that event be left without any
                            Executive head. it is not in my power immediately to make provision for this unfortunate & extraordinary state to which
                            the territory may thus have been reduced, otherwise than by beseeching you to undertake the office of Secretary for a
                            short time, until I can fill up the appointment. I well know that immersed in other business as you are, this will greatly
                            embarras you, but I will not desire you to do any thing more than absolute necessity shall require, and even from that you
                            shall be shortly relieved by the appointment of a successor. this request is made in the event of Govr. Claiborne’s wound
                            having proved mortal. if he is alive, the commission need not be used. I shall be anxious to hear from you. in the mean
                            time accept my friendly & respectful salutations. 
                        
                            Th: Jefferson
                     
                        
                    